Dismissed and Memorandum Opinion filed August 25, 2005








Dismissed and Memorandum Opinion filed August 25,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00739-CV
____________
 
R. K. DHINGRA,
Appellant
 
V.
 
HARRIS COUNTY
APPRAISAL DISTRICT, Appellee
 

 
On Appeal from the 164th District
Court
Harris County,
Texas
Trial Court Cause No.
03-54444
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed March 28, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  On July 26, 2005,
notification was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  




Donna King, the court reporter in this case, notified the
court that appellant has not requested or made payment arrangements for
preparation of the reporter=s record.  On August 4,
2005, the court notified appellant that the court would consider his appeal
without a reporter=s record unless he provided proof of payment for the record
within fifteen days.
The $125.00 appellate filing fee was due when appellant filed
his notice of appeal on June 24, 2005. 
To date, our records show that appellant has neither established
indigence nor paid the filing fee.  See
Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same).  On August 9, 2005, the court notified
appellant that his appeal was subject to dismissal for nonpayment of the
appellate filing fee.
On August 10, 2005, appellant filed a motion to suspend the
appeal and extend the time for filing the record.  In his motion, he asserted that the
underlying judgment is not final and asks that we suspend the appeal until all
issues are resolved.  Appellant
subsequently requested an extension of time to pay his filing fee.  We deny the motions.  See Tex.
R. App. P. 27.2 (giving appellate court discretion to permit
modification of orders or judgments so they may be made final).
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 37.3(b).
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 25, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.